Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed December 8, 2022.  Claims 1 – 17, 19 and 20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 through 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (JP 06003625) in view of Yanaka (2014/0043603).

With regard to claims 1 and 14, Haga discloses an imaging system (Figure 1, #1) comprising:
		an incoherent light source emitting an incoherent light signal (Figure 1, #5 and [0020] (“… a Xenon lamp, a halogen lamp, or the like is used, although there is no particular limitation on the light source 5” wherein the office finds reference US2011/0116257 [0112] defines light from a xenon lamp and halogen lamp as incoherent light);
		a collimation lens positioned to receive the incoherent light signal, the collimation lens emitting a collimated light signal (Figure 1, #8);
		a sensor (Figure 1, #4 and [0038] “… although the inspection apparatus … is designed to be observed by the screen 4, it may be an optical system such as a CCD, a camera, or a naked eye”) having a sensor lens defining a sensor lens plane positioned substantially perpendicular to the incoherent light signal emitted by the incoherent light source (Figure 1, #13), the sensor positioned to receive a reflection of the collimated light signal (Figure 1); and
		a wavelength selection filter disposed between the incoherent light source and the sensor (Figure 1, #10).
		The office finds no specific disclosure in Haga wherein a is polarizer functionally disposed between the incoherent light source and the sensor.  Yanaka discloses a polarizer functionally disposed between the incoherent light source and the sensor ([0037] “… the polarizing filters and the wavelength selection filters may be used in combination with each other”).
		The office finds combining Haga and Yanaka would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Haga discloses a surface inspection system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Yanaka also discloses a surface inspection system, a "comparable" device, which has been improved by disposing a polarizer functionally between the incoherent light source and the sensor.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Yanaka's known technique of disposing a polarizer functionally between the incoherent light source and the sensor in the same way in Haga.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Haga and Yanaka, the combination would, therefore, yield predictable results.

With regard to claim 7, Haga discloses the sensor lens comprises an aperture (Figure 1 wherein the office considers the combination of #’s 12, 3 and 13 corresponds with the claimed sensor lens). 

With regard to claim 8, Haga discloses a beam splitter positioned to split the incoherent light signal into a first light signal and a second light signal, the first light signal angled relative to the second light signal (Figure 1, #11, [0026] “A half-mirror 11 is used for splitting an optical path and is used to bend the optical path of the reflected light …”).

With regard to claim 9, Haga discloses the polarizer comprises:
		a first linear polarizer disposed between the incoherent light source and the beam splitter (Figure 1, the combination of 9 and 10), wherein the beam splitter comprises a non-polarizing beam splitter (Figure 1, #11); and
		a second linear polarizer disposed between the sensor and the beam splitter (Figure 1, the combination of 12, 3 and 13).

With regard to claim 13, Haga discloses the incoherent light signal is emitted by a light-emitting diode ([0020] “… there is no particular limitation on the light source 5”).

With regard to claim 15, Haga discloses evaluating contrast in the sensed image to determine the presence and magnitude of surface irregularities of the evaluated surface ([0003] The schlieren optical system used in this inspection apparatus is one of typical optical systems which expresses a change in refractive index and a change in reflectance due to unevenness or a sample surface as a difference in brightness and darkness”).

With regard to claim 16, Haga discloses the evaluated surface is a curved surface, the method further comprising:
		passing the collimated light signal through a cylindrical lens to create a modified collimated light signal,
		the step of reflecting comprises reflecting the modified collimated light signal on the curved evaluated surface, and 
		the step of evaluating contrast comprises determining the presence and extent of imperfections in a curvature of the curved evaluated surface ([0039] “… in the case of surface inspection such as a cylinder, a cylindrical lens may be used, and in the case of surface inspection such as a sphere, a convex lens may be used to irradiate the surface of the sample …”).

With regard to claim 17, Haga discloses the evaluated surface is a substantially planar surface (Figure 1, #s 2 and 2a and [0039] “… it is also possible to use a cylindrical lens even in the case of a flat sample 2 …”), and the step of evaluating contrast comprises determining the presence and extent of non- planarity of the substantially planar surface ([0003] The schlieren optical system used in this inspection apparatus is one of typical optical systems which expresses a change in refractive index and a change in reflectance due to unevenness or a sample surface as a difference in brightness and darkness”).

With regard to claim 19, Haga discloses the step of sensing the reflected light signal comprises one of:
		passing the reflected light signal through one of an aperture, and passing the reflected light signal across a knife edge (Figure 1, #3).

With regard to claim 10, the office finds no specific disclosure in the combination of Haga and Yanaka wherein the beam splitter and the polarizer are combined as a polarizing beam splitter.  Since courts have found, the use of one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (Making Integral  MPEP §2144.04(V)(B)), and since the office finds the beam splitter and the polarizer being combined as a polarizing beam splitter is the use of one piece construction of the structure disclosed it would have been obvious to one of ordinary skill in the art at the effective filing date to include the beam splitter and the polarizer being combined as a polarizing beam splitter.

With regard to claim 11, Haga discloses a collection lens (Figure 1, #8).  However, the office finds no specific disclosure in the combination of Haga and Yanaka wherein the collection lens is disposed between the polarizing beam splitter and the sensor.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the collection lens being disposed between the polarizing beam splitter and the sensor is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the collection lens being disposed between the polarizing beam splitter and the sensor.

With regard to claim 12, Haga discloses the sensor lens comprises one of an aperture and a knife edge (Figure 1, #3).

With regard to claim 20, the office finds no specific disclosure in the combination of Haga and Yanaka wherein positioning the collimation lens substantially perpendicular to at least a portion of the incoherent light signal; and positioning the evaluated surface substantially parallel with the collimation lens.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds positioning the collimation lens substantially perpendicular to at least a portion of the incoherent light signal; and positioning the evaluated surface substantially parallel with the collimation lens is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include positioning the collimation lens substantially perpendicular to at least a portion of the incoherent light signal; and positioning the evaluated surface substantially parallel with the collimation lens.


Claims 2 through 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haga and Yanaka in view of Cho (2005/0167620).

With regard to claim 2, Haga discloses an evaluated surface ([0010] “It is an object of the present invention to provide an inspection apparatus capable of accurately observing a state of a sample surface in real time”) defining an evaluated-surface plane (Figure 1, #2a), the evaluated surface positioned such that the evaluated-surface plane is substantially perpendicular to the collimated light signal (Figure 1, #2a and 5).  The office finds no specific disclosure in the combination of Haga and Yanaka wherein the evaluated surface is the surface of a display module.  Cho discloses the evaluated surface is the surface of a display module ([0027] “Referring to FIG. 1, an apparatus to inspect a display panel in accordance with an embodiment of the present general inventive concept can include a stage 10 to position a liquid crystal display (LCD) panel 15 to be inspected, a light unit 20 supported by a light support 30 to irradiate light on the LCD panel 15 at a top portion of the LCD panel 15, and a high magnification camera 40 installed on a camera support 50 to capture an image of the LCD panel 15 at a front portion of the light unit 20”).
		The office finds combining Haga, Yanaka and Cho would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Haga and Yanaka discloses an imaging system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Cho also discloses an imaging system, a "comparable" device, which has been improved by evaluating a display module surface.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Cho's known technique of evaluating a display module surface in the same way in the combination of Haga and Yanaka.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Haga, Yanaka and Cho, the combination would, therefore, yield predictable results.

  With regard to claim 3, the office finds no specific disclosure in the combination of Haga, Yanaka and Cho wherein the sensor lens plane is substantially parallel to the evaluated-surface plane and the incoherent light signal is substantially parallel to the evaluated-surface plane.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the sensor lens plane being substantially parallel to the evaluated-surface plane and the incoherent light signal being substantially parallel to the evaluated-surface plane is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the sensor lens plane being substantially parallel to the evaluated-surface plane and the incoherent light signal being substantially parallel to the evaluated-surface plane.  

With regard to claim 4, the office finds no specific disclosure in the combination of Haga, Yanaka and Cho wherein the sensor lens plane is substantially perpendicular to the evaluated-surface plane and the incoherent light signal is substantially perpendicular to the evaluated-surface plane.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the sensor lens plane being substantially perpendicular to the evaluated-surface plane and the incoherent light signal being substantially perpendicular to the evaluated-surface plane is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the sensor lens plane being substantially perpendicular to the evaluated-surface plane and the incoherent light signal being substantially perpendicular to the evaluated-surface plane. 

With regard to claim 5, Haga discloses the evaluated surface is a substantially planar surface (Figure 1, #s 2 and 2a and [0039] “… it is also possible to use a cylindrical lens even in the case of a flat sample 2 …”), whereby an image sensed by the sensor includes contrast indicative of non-planarity of the evaluated surface ([0003] The schlieren optical system used in this inspection apparatus is one of typical optical systems which expresses a change in refractive index and a change in reflectance due to unevenness or a sample surface as a difference in brightness and darkness”).

With regard to claim 6, Haga discloses the evaluated surface is a curved surface, the imaging system further comprising a cylindrical lens having a curvature corresponding to the curved surface, whereby an image sensed by the sensor includes contrast indicative of imperfections in the curvature of the evaluated surface ([0039] “… in the case of surface inspection such as a cylinder, a cylindrical lens may be used, and in the case of surface inspection such as a sphere, a convex lens may be used to irradiate the surface of the sample …”).


Response to Arguments
Applicant's arguments with respect to claims 1-17, 19 and 20 have been considered but the office does not find them persuasive. 
Applicant argues that although Yanaka discloses a polarizer disposed between a sensor and a light source, Yanaka fails to disclose the polarizer is between a sensor and the particular light source claimed, that light source being an incoherent light source.  Since the office finds polarizers perform the similar functions for all light sources, including coherent and incoherent light sources, the office does not find applicant’s argument to be persuasive. 
Next, applicant argues Yanaka’s polarizer is inapplicable for use in Haga since the two references disclose two different types of light sources.  Again, since the office finds polarizers perform the similar functions for all light sources, including coherent and incoherent light sources, the office does not find applicant’s argument to be persuasive.
Additionally, applicant argues nothing in Haga supports adding a polarizer.  Since the office finds combining Haga and Yanaka would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)), and since the Use of Known Technique To Improve Similar Devices rationale requires no support in the base device to find obviousness, the office does not find applicant’s argument to be persuasive.
Applicant argues nothing is Haga nor Yanaka requires the inclusion of incoherent light polarization.  Again, since the office finds combining Haga and Yanaka would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)), and since the Use of Known Technique To Improve Similar Devices rationale requires no articulated requirement to include light polarization to find obviousness, the office does not find applicant’s argument to be persuasive.
Finally, applicant argues including a polarizer in Haga may render Haga inoperable because adding a polarizer to Haga could result in no meaningful improvement or could adder adverse effect on the efficacy of surface inspection.  Once again, since the office finds combining Haga and Yanaka would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)), since the required articulations to support a rejection of obviousness under this rational are satisfied, and since the required articulations do not require considering all speculative affects to the base device, the office does not find applicant’s argument to be persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622